Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 11/9/21, amended claim(s) 1, 5-6, 9-10, 14, 17, 19-20, and 22 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “normalize the extracted DC components, based on each of the extracted DC components of the pulse wave signal measured at a time instant when a predetermined reference force is applied by the object to the pulse wave sensor” appears to be new matter.  The examiner could not find these exact terms in the specification, and although the exact terms from the claim language do not need to be used in the specification, the examiner could not find any corollaries.  The closest support the examiner could find is at para [0073] of Applicant’s specification, which discloses “…the normalizer 312 may identify a time, at which a predetermined reference force is applied, based on the contact force measured by the force sensor 120 for the DC components of each pulse wave signal, and may normalize the entire DC components using a DC component value at that time.”  This is congruent with Fig. 4B, which shows a single time, T1.  However, this passage doesn’t disclose that the normalization occurs based on “each” extracted DC component, it only provides support for one component.  Therefore, Applicant’s assistance in determining where support may be found is respectfully requested.
For claim 14, the claim language “normalizing the extracted DC components, based on each of the extracted DC components of the pulse wave signal measured at a time instant when a predetermined reference force is applied by the object to a pulse wave sensor” appears to be new matter.  The examiner could not find these exact terms in the specification, and although the exact terms from the claim language do not need to be used in the specification, the examiner could not find any corollaries.  The closest support the examiner could find is at para [0073] of Applicant’s specification, which discloses “…the normalizer 312 may identify a time, at which a predetermined reference force is applied, based on the contact force measured by the force sensor 120 for the DC components of each pulse wave signal, and may normalize the entire DC components using a DC component value at that time.”  This is congruent with Fig. 4B, which shows a single time, T1.  However, this passage doesn’t disclose that the normalization occurs based on “each” extracted DC component, it 
For claim 22, the claim language “normalize the extracted DC components, using each of the extracted DC components of the pulse wave signal measured at a time instant when the measured force is greater than or equal to a reference force” appears to be new matter.  The examiner could not find these exact terms in the specification, and although the exact terms from the claim language do not need to be used in the specification, the examiner could not find any corollaries.  The closest support the examiner could find is at para [0073] of Applicant’s specification, which discloses “…the normalizer 312 may identify a time, at which a predetermined reference force is applied, based on the contact force measured by the force sensor 120 for the DC components of each pulse wave signal, and may normalize the entire DC components using a DC component value at that time.”  This is congruent with Fig. 4B, which shows a single time, T1.  However, this passage doesn’t disclose that the normalization occurs based on “each” extracted DC component, it only provides support for one component.  Therefore, Applicant’s assistance in determining where support may be found is respectfully requested.
Dependent claim(s) 2-13, 15-21, and 23-24 fail to cure the deficiencies of independent claim(s) 1, 14, and 22, thus claim(s) 1-24 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
For claim 1, the claim language “normalize the extracted DC components, based on each of the extracted DC components…” is ambiguous.  It is unclear this means (1) all of the extracted DC components are normalized based on all the extracted DC components in aggregate; or (2) whether each extracted DC component is normalized based on each extracted DC component in a 1-to-1 correspondence.  The claim is examined under the latter interpretation.
For claim 1, the claim language “based on each of the extracted DC components of the pulse wave signal measured at a time instant when a predetermined reference force is applied…” is ambiguous.  It is unclear this means (1) each extracted DC component has its own reference force; or (2) all of the “each” extracted DC components are based on the same “a predetermined reference force.”  The claim is examined under the latter interpretation.
For claim 9, the claim term “the at least one determined DC component” (lines 4-5) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 14, the claim language “normalize the extracted DC components, based on each of the extracted DC components…” is ambiguous.  It is unclear this means (1) all of the extracted DC components are normalized based on all the extracted DC components in aggregate; or (2) whether each extracted DC component is normalized based on each extracted DC component in a 1-to-1 correspondence.  The claim is examined under the latter interpretation.
For claim 14, the claim language “based on each of the extracted DC components of the pulse wave signal measured at a time instant when a predetermined reference force is applied…” is ambiguous.  It is unclear this means (1) each extracted DC component has its own reference force; or (2) all of the “each” extracted DC components are based on the same “a predetermined reference force.”  The claim is examined under the latter interpretation.
For claim 19, the claim term “the at least one determined DC component” (lines 4-5) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 22, the claim language “normalize the extracted DC components, using each of the extracted DC components…” is ambiguous.  It is unclear this means (1) all of the extracted DC components are normalized based on all the extracted DC components in aggregate; or (2) whether each extracted DC component is normalized based on each extracted DC component in a 1-to-1 correspondence.  The claim is examined under the latter interpretation.
For claim 22, the claim language “using each of the extracted DC components of the pulse wave signal measured at a time instant when the measured force is greater than or equal to a reference force…” is ambiguous.  It is unclear this means (1) each extracted DC component has its own reference force; or (2) all of the “each” extracted DC components are based on the same “reference force.”  The claim is examined under the latter interpretation.
Dependent claim(s) 2-13, 15-21, and 23-24 fail to cure the ambiguity of independent claim(s) 1, 14, and 22, thus claim(s) 1-24 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-15, and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over U.S. Patent Application Publication No. 2019/0104997 to Kang et al. (hereinafter “Kang”).
For claim 1, Kang discloses an apparatus for estimating bio-information (Abstract), the apparatus comprising:

a processor (130) (Fig. 1) configured to:
	extract direct current (DC) components of the pulse wave signal measured for the predetermined period of time (para [0100]-[0110]),
	normalize the extracted DC components (para [0108]-[0110]) (Examiner’s Note: this limitation being construed in view of para [0076] of Applicant’s specification as originally filed, which identifies that normalization includes subtraction), based on each of the extracted DC components of the pulse wave signal measured at a time instant when a predetermined reference force (Examiner’s Note: the claim doesn’t recite an active step of predetermining the value of the reference force, but instead uses the terms “predetermined” and “reference” as adjectives to limit the claim term “force”) is applied by the object to the pulse wave sensor (para [0108]-[0110], the normalization being based upon a “transition period.”  The transition periods are 60a and 60b, and can be seen in Fig. 6A.  Para [0097] discloses that the “transition period” being a transition from a stable state to a pressurized state, or from pressurized state to stable state. The predetermined reference force being the increasing or decreasing, i.e., a force above stable state (increasing) or below pressurized (decreasing), and that determination occurs before/pre, i.e., “predetermined,” in Fig. 6A before the subtracting of the signals in Fig. 6E or 6F), and
	estimate the bio-information, based on the normalized DC components (para [0113]).
For claim 2, Kang further discloses wherein the pulse wave sensor comprises: a light source configured to emit light onto the object (para [0056]); and a detector configured to detect light that is reflected from the object (para [0056]).
For claim 3, Kang further discloses a force sensor configured to measure a force that is applied by the object to the pulse wave sensor, for the predetermined period of time (para [0057]-[0059]).
For claim 4, Kang further discloses wherein the processor is further configured to extract DC components by passing the measured pulse wave signal through a low-pass filter (para [0100]).
For claim 6, Kang further discloses wherein the processor is further configured to normalize the extracted DC components by subtracting each of the extracted DC components of the pulse wave signal measured at the time instant when the predetermined reference force is applied form the extracted DC components of the pulse wave signal at each time during the predetermined time window (see rejection of claim 1).
For claim 7, Kang, as modified, further discloses wherein the processor is further configured to estimate the bio-information, based on the normalized DC components (para [0113]) and a bio-information estimation model (para [0113]).
For claim 8, Kang further discloses wherein the bio-information comprises any one or any combination of a blood pressure, a vascular age, an arterial stiffness, an aortic pressure waveform, a vascular compliance, a stress index, and a degree of fatigue (para [0113]).
For claim 9, Kang further discloses wherein the processor is further configured to: determine at least one DC component among the normalized DC components, and estimate the bio-information, using the at least one determined DC component (para [0100]-[0113]).
For claim 10, Kang further discloses wherein the processor is further configured to determine, among the normalized DC components, as a DC component for use in estimating the bio-information, any one or any combination of a DC component having a maximum intensity, a DC component at a predetermined time after the time instant when the predetermined reference force is applied, a DC component at a time when a predetermined force is applied after the time instant when the 
For claim 11, Kang further discloses wherein the processor is further configured to estimate the bio-information, using a force value applied by the object to the pulse wave sensor at the time when the amplitude of the measured pulse wave signal is at the maximum (para [0091]).
For claim 12, Kang further discloses wherein the processor is further configured to guide either one or both of a position of the pulse wave sensor to be contacted by the object, and a force to be applied by the object to the pulse wave sensor for the predetermined period of time (para [0077]).
For claim 13, Kang further discloses an output interface (210) configured to output the estimated bio-information (para [0067]).
For claim 14, Kang discloses a method of estimating bio-information (Abstract), the method comprising:
measuring a pulse wave signal from an object (para [0007]), for a predetermined period of time (para [0078] and [0081]) (also see Fig. 5A);
extracting direct current (DC) components of the pulse wave signal measured for the predetermined period of time (para [0100]-[0110]); 
normalizing the extracted DC components (para [0108]-[0110]) (Examiner’s Note: this limitation being construed in view of para [0076] of Applicant’s specification as originally filed, which identifies that normalization includes subtraction), based on each of the extracted DC components of the pulse wave signal measured at a time instant when a predetermined reference force (Examiner’s Note: the claim doesn’t recite an active step of predetermining the value of the reference force, but instead uses the terms “predetermined” and “reference” as adjectives to limit the claim term “force”) is applied by the object to a pulse wave sensor (para [0108]-[0110], the normalization being based upon a “transition period.”  The transition periods are 60a and 60b, and can be seen in Fig. 6A.  Para [0097] discloses that 
	estimating the bio-information, based on the normalized DC components (para [0113]).
For claim 15, Kang further discloses measuring a force that is applied by the object to the pulse wave sensor, for the predetermined period of time (para [0057]-[0059]).
For claim 17, Kang further discloses wherein the obtaining of the normalized DC components further comprises normalizing the extracted DC components by subtracting each of the extracted DC components of the pulse wave signal measured at the time instant when the predetermined reference force is applied from the extracted DC components of the pulse wave signal measured at each time during the predetermined period of time (see rejection of claim 14).
For claim 18, Kang further discloses estimating the bio-information, based on the normalized DC components (para [0113]) and a bio-information estimation model (para [0113]).
For claim 19, Kang further discloses wherein the estimating of the bio-information comprises: determining at least one DC component among the normalized DC components; and estimating the bio-information, using the at least one determined DC component (para [0100]-[0113]).
For claim 20, Kang further discloses wherein the determining of the at least one DC component comprises determining, among the normalized DC components, as a DC component for use in estimating the bio-information, any one or any combination of a DC component having a maximum intensity, a DC component at a predetermined time after the time instant when the predetermined reference force is applied, a DC component at a time when a predetermined force is applied after the time instant when the predetermined reference force is applied, and a DC component corresponding to a point at which an amplitude of the measured pulse wave signal is at a maximum (para [0102]).
For claim 21, Kang further discloses wherein the estimating of the bio-information further comprises estimating the bio-information, using a force value applied by the object to the pulse wave sensor at the time when the amplitude of the measured pulse wave signal is at the maximum (para [0091]).
For claim 22, Kang discloses a non-transitory computer-readable storage medium (Abstract) (para [0070]) comprising instructions to cause a processor to:
measure a force that is applied by an object to a pulse wave sensor, for a predetermined period of time (para [0057]-[0059]);
measure a pulse wave signal from the object, for the predetermined period of time, using the pulse wave sensor (para [0007]) (para [0078] and [0081]) (also see Fig. 5A);
extract DC components of the pulse wave signal measured for the predetermined period of time (para [0100]-[0110]);
normalize the extracted DC components (para [0108]-[0110]) (Examiner’s Note: this limitation being construed in view of para [0076] of Applicant’s specification as originally filed, which identifies that normalization includes subtraction), using each of the extracted DC components of the pulse wave signal measured at a time instant when the measured force is greater than or equal to a reference force (para [0108]-[0110], the normalization being based upon a “transition period.”  The transition periods are 60a and 60b, and can be seen in Fig. 6A.  Para [0097] discloses that the “transition period” being a transition from a stable state to a pressurized state, or from pressurized state to stable state. The reference force being the increasing or decreasing, i.e., a force above stable state (increasing) or below pressurized (decreasing)), and
estimate bio-information, based on the normalized DC components (para [0113]); and
output the estimated bio-information (para [0067]).
For claim 23, Kang further discloses wherein the instructions further cause the processor to: monitor a health condition of a user, based on the estimated bio-information (para [0067] and [0120]); and output warning information, based on the monitored health condition (para [0067] and [0120]).
For claim 24, Kang further discloses wherein the instructions further cause the processor to: capture an image of the object, using an image sensor (“image sensor,” para [0020], [0056], and/or [0075]); based on the captured image, identify a relative position of the object with respect to an actual position of the pulse wave sensor (para [0075]-[0081]); and provide the identified relative position of the object, to guide a user to contact the pulse wave sensor with the object (as can be seen in Fig. 3E) (para [0075]-[0081]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of U.S. Patent Application Publication No. 2017/0156606 to Ferber et al. (hereinafter “Ferber”).
For claim 5, Kang further discloses wherein the processor is further configured to normalize the extracted DC components of the pulse wave signal measured at each time during the predetermined period of time by each of the extracted DC components of the pulse wave signal measured at the time instant when the predetermined reference force is applied (see rejection of claim 1).
Kang does not expressly disclose that the normalization is performed by dividing the extracted DC components.
However, Ferber teaches performing normalization by dividing DC components (para [0302]).
It would have been obvious to a skilled artisan to modify Kang such that the normalization is performed by dividing the extracted DC components, in view of the teachings of Ferber, because such a method is a suitable way to perform normalization for the DC components of Kang.
For claim 16, Kang further discloses wherein the obtaining of the normalized DC components comprises components of the pulse wave signal measured at each time during the predetermined period of time by each of the extracted DC components of the pulse wave signal measured at the time instant when the predetermined reference force is applied (see rejection of claim 14).
Kang does not expressly disclose that the normalization is performed by dividing the extracted DC components.
However, Ferber teaches performing normalization by dividing DC components (para [0302]).
It would have been obvious to a skilled artisan to modify Kang such that the normalization is performed by dividing the extracted DC components, in view of the teachings of Ferber, because such a method is a suitable way to perform normalization for the DC components of Kang.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 11/9/21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791